Exhibit 10.32

2009 DEFERRED CASH EXECUTIVE RETENTION AWARD PLAN

Effective as of January 1, 2009



--------------------------------------------------------------------------------

2009 DEFERRED CASH EXECUTIVE RETENTION AWARD PLAN

Purpose

Citigroup Inc. (the “Company”) adopted the Deferred Cash Retention Award Plan,
effective as of January 1, 2008 (the “Plan”). The Plan is hereby amended and
restated, effective as of January 1, 2009, and has been renamed the “2009
Deferred Cash Executive Retention Award Plan”. The purpose of the Plan is to
provide certain key executives with cash retention awards under the terms and
conditions described in the Plan.

ARTICLE I

DEFINITIONS

As used herein, the following terms have the meanings set forth below.

“Accelerated Vesting Event” means (i) a Participant’s Disability, (ii) a
Participant’s death, or (iii) a transaction that is considered a Change in
Control occurs with respect to a Participant’s employer.

“Account” means a bookkeeping account maintained on the books and records of the
Company to record the Award earned by a Participant in respect of one Fiscal
Year, and the Return thereon, all in accordance with the Plan. Each Participant
will have a separate Account in respect of each Fiscal Year for which an Award
is earned by him or her under the Plan. An Account is established only for
purposes of measuring a benefit accrued under the Plan and not to segregate
assets or to identify assets that may be used to make payments hereunder.

“Account Balance” means the amount reflected on the books and records of the
Company as the value of a Participant’s Account at any date of determination, as
determined in accordance with the Plan.

“Affiliate” means any person or entity which, directly or indirectly, controls,
is controlled by, or is under common control with, the Company.

“Award” means, as to any Fiscal Year, the amount credited to a Participant’s
Account in respect of such Fiscal Year as described in Section 2.01.

“Award Date” means the date in a Fiscal Year in which incentive and retention
compensation is awarded to Eligible Executives in respect of the prior Fiscal
Year.

“Change in Control” means a transaction described in Section 409A(a)(2)(A)(v) of
the Code and the Treasury Regulations promulgated thereunder as in effect from
time to time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Personnel and Compensation Committee of the Board of
Directors of the Company.



--------------------------------------------------------------------------------

“Disability” means a determination by the U.S. Social Security Administration
that the Participant is entitled to long-term U.S. Social Security disability
benefits; provided that the Participant has provided to the Company appropriate
documentation to such effect.

“Eligible Executive” means any executive employed by the Company or an Affiliate
who is a member of the Citigroup Senior Leadership Committee, or any successor
committee, on the Award Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Fiscal Year” means the accounting fiscal year of the Company.

“Investment Option” means the notional investment(s) made available under the
Plan from time to time to measure the gain and loss on the Participants’
Accounts determined in accordance with Section 3.02; provided, however, that
unless the Committee determines otherwise, the Investment Option offered under
the Plan shall be the 90-day, U.S. dollar-based London Interbank Offered Rate
(or LIBOR), compounded on a monthly basis.

“Participant” means an executive in respect of whom one or more Accounts are
maintained under the Plan.

“Return” has the meaning set forth in Section 3.02(a).

“Section 409A” means Section 409A of the Code and the Treasury Regulations
promulgated thereunder as in effect from time to time.

“Sub Plans” shall have the meaning ascribed thereto in Section 7.03.

“Vesting Date” has the meaning set forth in Section 3.03.

ARTICLE II

AWARDS

Section 2.01 Awards. For each Fiscal Year, the Committee shall, consistent with
the terms of the Plan, determine (i) which Eligible Executives shall participate
in the Plan and (ii) the amount of, and the terms and conditions applicable to,
the Award granted to each Eligible Executive selected for an Award in respect of
such Fiscal Year.

ARTICLE III

ACCOUNTS

Section 3.01 Maintenance of Accounts and Crediting of Awards.

(a) The Company will maintain an Account for each Participant in respect of each
Fiscal Year for which the Participant is granted an Award in accordance with
Section 2.01.

 

2



--------------------------------------------------------------------------------

Each Account will be credited on the applicable Award Date with the amount of
the Participant’s Award in respect of the Fiscal Year, and shall be thereafter
adjusted to reflect notional gains and losses pursuant to Section 3.02.

Section 3.02 Notional Investment of Account Balances.

(a) Awards will be credited with a return (positive or negative) (the “Return”)
on a monthly basis, or such other schedule as the Committee shall determine in
its sole discretion, to reflect the equivalent of the earnings and losses that a
Participant’s Account would have experienced had such amounts actually been
invested in the Investment Option.

(b) The Committee shall identify the Investment Option periodically made
available for the notional investment of Accounts, and shall periodically
communicate the available Investment Option to Participants. The Committee may
alter, modify, eliminate or replace an Investment Option and, if it does so, it
may provide affected Participants a different and/or modified Investment Option
in place of the Investment Option being altered, modified, eliminated or
replaced.

(c) Unless the Committee determines otherwise, each Account will be deemed
invested in the Investment Option from the first day of the month following
applicable Award Date through the end of the month of the earlier of (i) the
month in which the applicable Vesting Date occurs, in the case of payment
pursuant to Section 4.01, or (ii) the month in which an Accelerated Vesting
Event occurs, in the case of payment pursuant to Section 5.02(a). Accelerated
Vesting Events shall in all instances be subject to the provisions of
Section 8.09 hereof.

(d) Each Account shall be adjusted periodically to reflect the equivalent of the
earnings, gains and losses that the Account would have experienced had the
Account actually been invested in the Investment Option.

Section 3.03 Vesting. Subject to Article V, twenty-five percent (25%) of a
Participant’s Award and the Return thereon will vest on January 20,
2010, January 20, 2011, January 20, 2012 and January 20, 2013 (each, a “Vesting
Date”).

ARTICLE IV

PAYMENTS

Section 4.01 Payments Generally. Subject to Article V and Section 8.09 hereof,
the vested portion of a Participant’s Account Balance will be paid to the
Participant in a single sum on the applicable Vesting Date or as soon as
practicable thereafter (but not later than March 15 th of the calendar year
following the calendar year in which the applicable Vesting Date occurs).

Section 4.02 No Withdrawals or Loans. Prior to payment as provided for herein, a
Participant will have no rights under the Plan to make withdrawals from his or
her Accounts for any reason. In no event will a Participant be entitled to
receive loans from the Company based upon the balance in his or her Accounts.

 

3



--------------------------------------------------------------------------------

Section 4.03 Taxes and Withholding. As a condition to any payment pursuant to
the Plan, the Company may require a Participant to pay such sum to the Company
as may be necessary to discharge the Company’s obligations with respect to any
taxes, assessments or other governmental charges, whether of the United States
or any other jurisdiction, imposed on the Participant on account of his or her
participation in the Plan. In the discretion of the Company, the Company may
deduct or withhold such sum from any payment or distribution to the Participant,
whether pursuant to the Plan or otherwise.

Section 4.04 Payment in Discharge of the Company’s Obligations. Any payment made
to a Participant or his or her beneficiary pursuant to the terms of the Plan
shall (i) reduce the Participant’s Account Balance in respect of the Award in
which such payment is made and (ii) constitute a complete discharge of the
obligations of the Company with respect thereto.

Section 4.05 Currency and Foreign Exchange Rates. All payments under the Plan
will be made in cash in U.S. dollars to Participants who reside within the
United States at the time such payments are made. With respect to Participants
who reside outside the United States, unless the Committee determines otherwise,
all payments under the Plan will be made in cash in the local currency of the
country in which the Participant resides at the time such payments are made and
such payments shall be made in accordance with the foreign currency exchange
rate in effect at the time of payment as determined by the Company. Participants
will have no right to any other form of payment.

ARTICLE V

TERMINATION OF EMPLOYMENT; LEAVE OF ABSENCE

Section 5.01 Generally. Subject to this Article V, upon termination of a
Participant’s employment with the Company, such Participant’s unvested Account
Balance shall be forfeited without any payment to the Participant in respect
thereof.

Section 5.02 Termination and Leave of Absence Under Special Circumstances.
Notwithstanding Section 5.01 and subject to Section 8.09:

(a) If, with respect to a Participant, there occurs an Accelerated Vesting
Event, the Participant’s unvested Account Balance shall vest and shall be paid
to such Participant or his or her estate, as applicable, in a single sum on the
date of the Accelerated Vested Event or as soon as is administratively
practicable thereafter (but not later than March 15th of the calendar year
following the calendar year in which the Accelerating Vesting Event occurs).

(b) A Participant who incurs a leave of absence (i) with respect to which the
Participant has reemployment rights guaranteed by statute (e.g., a family or
medical leave pursuant to the Family and Medical Leave Act of 1993 or military
leave) or (ii) with respect to which the Participant does not have such
reemployment rights, but which leave of absence was approved by the Company and
as to which there is a reasonable expectation that the Participant will return
to perform services for the Company, shall be considered for purposes of
Articles III, IV and V to be continuously employed with the Company during the
period of such leave.

 

4



--------------------------------------------------------------------------------

(c) A Participant whose employment is transferred to an Affiliate shall be
considered for purposes of Articles III, IV and V to be continuously employed
with the Company during the period of employment with such Affiliate. If the
Participant’s employment with such Affiliate or the Company terminates following
such transfer, he or she will be subject to all applicable provisions of this
Article V.

Section 5.03 Nontransferability. Except as provided in Section 8.04, no
Participant nor any creditor or beneficiary of any Participant shall have the
right to subject an amount payable under this Plan or under any other plan,
policy, arrangement or agreement of or with the Company or any Affiliate (this
Plan and such other plans, policies, arrangements and agreements, the “Company
Plans”) to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment during the Participant’s lifetime. In the
event of a Participant’s death, his or her unpaid Account Balances will be paid
to the Participant’s estate in accordance with Section 5.02(a).

ARTICLE VI

ADMINISTRATION

Section 6.01 Plan Administration. The Plan shall be administered by the
Committee. The Committee shall have discretionary authority to interpret the
Plan, to make all legal and factual determinations, and to determine all
questions arising in the administration of the Plan, including, without
limitation, the reconciliation of any inconsistent provisions, the resolution of
ambiguities, the correction of any defects, and the supplying of omissions. The
Committee may accelerate or defer the vesting or payment of Awards, cancel or
modify outstanding Awards, and waive any conditions or restrictions imposed with
respect to Awards, subject to the limitations contained in Section 7.01 and
Section 8.09. Each interpretation, determination or other action made or taken
pursuant to the Plan by the Committee shall be final and binding on all persons,
subject to the provisions of Section 8.07 hereof concerning arbitration. To the
extent permitted by applicable law, the Committee may at any time delegate to
one or more officers of the Company some or all of its authority over the
administration of the Plan.

Section 6.02 Indemnification. The Committee and each of its delegates shall not
be liable to any Participant for any action or determination. The members of the
Committee and each of its delegates shall be indemnified by the Company to the
maximum extent allowed by the law of the state in which the Company is
incorporated against any liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by him or her as a result of
actions taken or not taken in connection with the Plan. Such right of
indemnification shall be in addition to any other contractual or statutory right
of indemnification which the members of the Committee and each of its delegates
otherwise may have against the Company in accordance with the Company’s by-laws,
certificate of incorporation or otherwise.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.01 Right to Amend or Terminate the Plan. The Committee may alter,
amend, modify, suspend or terminate the Plan at any time in its sole discretion,
provided that no such alteration, amendment, modification, suspension or
termination shall cause an Award or any portion of an Account or the Plan to
become subject to (if not already subject to), or violate, Section 409A. No
further Awards will be made after the effective date of termination of the Plan.
Following such termination, payment in respect of each Participant’s Accounts
will be made as provided in Section 7.02. Without limiting the foregoing, the
Company shall have the authority (but shall not be obligated) to make
alterations, amendments or modifications to the Plan at any time in its sole
discretion that are non-material or that are necessary to comply with changes in
applicable legal, tax, accounting or other regulatory requirements applicable to
the Plan or the Awards, in each case as reasonably determined by the Company. To
the extent the Committee or the Company deems it necessary or appropriate to
modify or amend an Award or the Plan pursuant to this Section 7.01, the
Participants shall receive a supplemental communication describing such changes.
For the avoidance of doubt, no action permitted to be taken by the Committee or
the Company, as applicable, pursuant to this Section 7.01 shall require the
consent of any Participant.

Section 7.02 Action Following Termination of the Plan. Upon termination of the
Plan, the Committee may take such action with respect to each Participant’s
Accounts as it reasonably determines is necessary or desirable. No termination
of the Plan will give rise to a claim of constructive termination of employment
by any Participant.

Section 7.03 Sub Plans. The Company may, in its sole discretion, create separate
sub-plans (“Sub Plans”) under the Plan, which shall provide for participation in
the Plan by Eligible Executives employed outside of the United States. Each Sub
Plan shall comply with local laws applicable to retention plans. The Plan shall
be a separate and independent plan from the Sub Plans.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.01 Unfunded Status of the Plan. The Plan is unfunded. A Participant’s
Account shall represent at all times an unfunded and unsecured contractual
obligation of the Company. Each Participant and each of his or her beneficiaries
will be unsecured creditors of the Company with respect to all obligations owed
to any of them under the Plan. Amounts payable under the Plan will be satisfied
solely out of the general assets of the Company subject to the claims of its
creditors. A Participant and his or her beneficiaries will not have any interest
in any fund or in any specific asset of the Company of any kind by reason of any
return credited to him or her hereunder, nor shall the Participant or any of his
or her beneficiaries or any other person have any right to receive any payment
or distribution under the Plan except as, and to the extent, expressly provided
in the Plan. The Company will not segregate any funds or assets to provide for
the distribution in respect of an Account or issue any

 

6



--------------------------------------------------------------------------------

notes or security for the payment thereof. Any reserve or other asset that the
Company may establish or acquire to assure itself of the funds to provide
payments required under the Plan shall not serve in any way as security to any
Participant or any beneficiary of a Participant for the performance of the
Company under the Plan. Notwithstanding the foregoing, the Company, in its sole
discretion, may contribute funds as it deems appropriate to a grantor trust for
the purpose of paying benefits under the Plan. Such trust may or may not be
irrevocable (as determined by the Company), but assets of the trust shall be
subject to the claims of creditors of the Company. Such grantor trust shall not
in any event locate or transfer its assets to a location outside the United
States, nor shall it provide that assets will be restricted to the provision of
benefits payable under the Plan in the event of a change in the Company’s
financial health. To the extent that any benefits provided under the Plan
actually are paid from the trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company. A Participant and his or
her beneficiaries shall have no security interest in any such grantor trust.

Section 8.02 ERISA Status of the Plan. The Plan is a retention plan and is not
intended to be subject to ERISA, and it shall be operated and interpreted
consistent with such intent.

Section 8.03 No Right to Continued Employment. Neither the Plan nor any action
taken or omitted to be taken pursuant to or in connection with the Plan shall be
deemed to (i) create or confer on a Participant any right to be retained in the
employ of the Company, (ii) interfere with or limit in any way the Company’s
right to terminate the employment of a Participant at any time or (iii) confer
on a Participant any right or entitlement to compensation in any specific amount
for any future Fiscal Year. In addition, an Eligible Executive’s eligibility for
an Award for a given Fiscal Year shall not be deemed to create or confer on the
Participant any right to an Award, or any benefit or payment in any similar plan
or program that may be established by the Company, in respect of any future
Fiscal Year.

Section 8.04 Offset Rights. Notwithstanding any provisions of the Plan to the
contrary, the Company may offset against any payments that would have otherwise
been made to a Participant under the Plan by (i) any amounts which such
Participant may owe to the Company, or (ii) any amounts paid by the Company or
an Affiliate to a third party pursuant to any award, judgment, or settlement of
a complaint, arbitration or lawsuit of which such Participant was the subject.

Section 8.05 Section 409A. THE PLAN IS INTENDED TO FALL WITHIN THE “SHORT-TERM
DEFERRAL” EXCEPTION OF SECTION 1.409A-1(b)(4) OF THE TREASURY REGULATIONS AND
SHALL BE INTERPRETED AND ADMINISTERED IN ACCORDANCE WITH SUCH INTENT.

Section 8.06 Successors. The obligations of the Company under this Plan shall be
binding upon the successors of the Company.

Section 8.07 Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of New York, without regard to any
conflicts or choice of law rule or principle that might otherwise refer the
interpretation of the Plan to the substantive law of another jurisdiction. All
disputes under the Plan shall be subject to final and binding arbitration in
accordance with the Company’s arbitration policy, as in effect from time to
time.

 

7



--------------------------------------------------------------------------------

Section 8.08 Construction. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.

Section 8.09. EESA Compliance. Notwithstanding anything herein to the contrary,
to the extent that a Participant and an Award are subject to Section 111 of the
Emergency Economic Stabilization Act of 2008 and any regulations or
interpretations that may from time to time be promulgated thereunder (“EESA”),
then any payment of any kind provided for by the Award must comply with EESA,
and the Plan shall be interpreted to so comply. If the making of any payment
pursuant to the Award would violate EESA, or if the making of such payment may
in the judgment of the Company limit or adversely impact the ability of the
Company to participate in, or the terms of the Company’s participation in, the
Troubled Asset Relief Program, the Capital Purchase Program, or to qualify for
any other relief under EESA, the Participant shall be deemed to have waived his
or her right to such payment. Notwithstanding any provision of this Plan to the
contrary, an Award is subject to forfeiture or repayment if the Award is based
on performance metrics that are materially inaccurate. On or prior to the
applicable Award Date, each Participant will grant to the U.S. Treasury and the
Company a waiver releasing the U.S. Treasury and the Company from any claims
that Participant may otherwise have as a result of the issuance of any
regulations that adversely modify the terms of an Award that would not otherwise
comply with the executive compensation and corporate governance requirements of
EESA or any securities purchase agreement or other agreement entered into
between the Company and the U.S. Treasury pursuant to EESA.

 

8